DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Status of Claims
Claims 1-4, 11, and 13-15 remained pending after the 10/22/2020 Notice of Allowance (Claims 6-10 and 12 had been cancelled via Examiner’s Amendment in the 10/22/2020 Notice of Allowance).  New Claims 16-22 are added via Examiner’s Amendment in this Notice of Allowance.
 
Election/Restrictions
Claim 1 is allowable. As provided in the 10/22/2020 Notice of Allowance, the restriction requirement set forth in the Office action mailed on 12/09/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. J. Scott Anderson on 01/29/2021.
The application has been amended as follows:
New Claims 16-22 are added with the following phraseology:
Claim 16: The linear actuator assembly of claim 1, wherein said external thread defines three and a half turns around said ball cylinder.
Claim 17: The linear actuator assembly of claim 4, wherein said body portion includes one or more shoulder surfaces adjacent said scoop portion and shaped to match said cylindrical outer surface of said ball cylinder.
Claim 18: The linear actuator assembly of claim 4, wherein said scoop portion comprises one or more exterior contours which together correspond in size and shape to said working 
Claim 19: The linear actuator assembly of claim 4, wherein said body portion comprises one or more guiding surfaces which together correspond in size and shape to said working pathway, such that said guiding surfaces cooperate to guide said plurality of balls into said passage.
Claim 20: The linear actuator assembly of claim 4, wherein said ball circulation pathway has an effective total length, wherein said plurality of balls when positioned along said ball circulation pathway defines a gap distance among said plurality of balls, and wherein said lash reduction assembly further comprises:
                a lash reduction screw positioned to set and adjust said scoop insert relative to said depth of said cavity; and
                the lash reduction spring is positioned between said screw and said scoop insert,
                wherein said lash reduction screw and said lash reduction spring cooperate to reduce said effective total length and thereby reduce said gap distance.
Claim 21: The linear reduction assembly of claim 20, wherein said body portion of said scoop insert further comprises:
                a first ledge positioned and shaped to support said lash reduction spring;
                a second ledge positioned and shaped to support and align said lash reduction assembly relative to said cavity.
Claim 22: The linear actuator assembly of claim 3, wherein said scoop insert comprises an entrance scoop insert and an exit scoop insert positioned at opposing ends of said internal return path.


Drawings
The drawings are acceptable.

Allowable Subject Matter
Claims 1-4, 11, 13-15, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 2,590,745 to Wüensch and U.S. Patent No. 4,258,584 to Haegele et al. are considered to be the closest prior art.  
Claim 1: Wüensch discloses a linear actuator assembly (FIG. 1), comprising:
a hollow screw shaft 3 having an internal thread (see FIG. 1);
a ball cylinder 7 concentrically disposed within said hollow screw shaft 3 and having an external thread (see FIG. 1) that is sized and shaped to oppose said internal thread and therebetween define a substantially continuous working pathway for a plurality of balls 14 of uniform size, and
a motor 5 configured to rotate said hollow screw shaft 3, thereby driving said plurality of balls 14 along said continuous ball circulation pathway, and thereby imparting a linear motion to said ball cylinder 7.
Wüensch does not disclose wherein said ball cylinder 7 comprises:
(a) a scoop insert defining a first internal return path therethrough, wherein said first internal return path and said working pathway define a substantially continuous ball circulation pathway, and

Haegele teaches a scoop insert for a lash reduction assembly.  However, Haegele does not disclose or teach the “lash reduction spring” recited in Claim 1.
Claim 13: Wüensch discloses an everted ball screw assembly (FIG. 1), comprising:
a hollow screw shaft 3 having an internal thread (FIG. 1);
a support bearing 2 for supporting said hollow screw shaft 3 in a housing 1, wherein said support bearing is configured to inhibit linear motion and facilitate rotation of said hollow screw shaft relative to said housing;
a ball cylinder 7 concentrically disposed within said hollow screw shaft 3 and having an external thread that is sized and shaped to oppose said internal thread and therebetween define a substantially continuous working pathway for a plurality of balls 14 of uniform size; and
one or more limiters 8 positioned to inhibit rotation and facilitate linear motion of said ball cylinder 7 relative to said housing 1, such that rotation of said hollow screw shaft 3 drives said plurality of balls 14 along said continuous ball circulation pathway, thereby imparting a linear motion to said ball cylinder 7.
Wüensch does not disclose wherein said ball cylinder 7 comprises:
(a) a scoop insert defining a first internal return path therethrough, wherein said scoop insert is sized and shaped to guide said plurality of balls between said working pathway and said first internal return path, and wherein said first internal return path and said working pathway define a substantially continuous ball circulation pathway, and

Haegele teaches a scoop insert for a lash reduction assembly.  However, Haegele does not disclose or teach the “lash reduction spring” recited in Claim 13.
Thus, the closest art of record does not suggest the totality of limitations recited in Claims 1 and 13.  Furthermore, the prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim.  Nor does there appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  /RANDELL J KRUG/Primary Examiner, Art Unit 3658